I do not agree that the construction placed on the statute, 9856, C.  M. Digest, is correct, nor that this statute authorizes the assessment of such mineral rights as are granted by the lease in question. The mineral rights can be assessed separate from the fee under this statute only when there has been a severance of the fee in the mineral rights from the fee in the land by "conveyance or otherwise." For instance, *Page 857 
if A conveyed the minerals in his land to B by deed, there would be such a severance as the statute contemplates, or if A conveyed his land to B, retaining the minerals, this would be such a severance as is covered by the word "otherwise," as used in the statute. The lease in question does not convey the mineral rights, but only grants the right for a limited time to go upon the land and prospect or mine for minerals. When captured, they become personal property and subject to assessment. Before discovery and capture they remain a part of the fee in the land, and not subject to separate assessment.
Mr. Chief Justice HART agrees with this dissent.